Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/189,027 is presented for examination by the examiner.  Claims 1, 8, and 9 are amended.  Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments, with respect to Section 112 have been fully considered and are persuasive.  The rejection of claims 6 and 7 under this statute has been withdrawn. 
Applicant's arguments filed with respect to claims 8 and 16 have been fully considered but they are not persuasive.
As per claim 8, two of the original Markush elements were moved into this claim from claim 9.  However under further consideration of the prior art, the user accounts as cited in the rejection of 9 also read on the limitation of claim 8 regarding tenants.  The multiple account listed in the sign-on page can be interpreted as tenant identifiers because they pertain to subscribers of the Azure cloud based system.  In the prerequisite section, it is explicitly mentioned that a user needs to have an Azure subscription.   Having subscribed to a cloud based personal processing space within a 
As per claim 16, Applicant alleges the rejection does not address the storage of the resource access credential by the IDE.  Claim 8 addresses this limitation indirectly as the Web App uses the token it just received to request access and this is taught in Step 4, arrows 4/5.  Through the Virtual Studios interface the token is return and stored in the web app as indicated by arrow 3.  The handoff, though not explicitly claimed, mentioned by Applicant is present in this diagram.  The token is delivered to the Web App and the Web App then uses it to access the vault.  There must be some form of storing the data that comprises the token and this positively constitutes a storage location.  In view of the foregoing, respectfully, the rejection must be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 8-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL cited on IDS submission 11/13/18, item 10, entitled “Use Key Vault from App Service with Managed Service Identity” published by CawaMS last changed on 12/4/17, hereinafter CawaMS.

As per claims 8, CawaMS teaches a method, performed with a development tool, for authenticating a software program for access to a secured resource, the method comprising: 
the development tool [Visual Studios] receiving a developer digital identity and a developer credential [user logs into Visual Studio with an Azure account with username and password; prerequisite 1 and first image of step 4]; 
said receiving comprising at least one of the following:
the development tool displaying a set of tenant identifiers and the development tool acquiring a tenant selection which selects a tenant corresponding to one of the displayed tenant identifiers, wherein the developer digital identity corresponds to the selected tenant [prerequisite 1 states the user must be a subscriber (aka tenant) to Azure Cloud service and see image from the troubleshooting section with multiple accounts]; or 
the development tool displaying a set of directory service identifiers and the development tool acquiring a directory service selection which selects a directory 
the development tool transmitting representations of the developer digital identity and developer credential to an identity management directory [username password is check against subscription with Azure AD]; 
the development tool getting a verification from the identity management directory, which verifies that the developer digital identity is authenticated [Visual Studio is shown with the user having successfully logged into Azure through VS; image from Step 4]; 
the development tool obtaining a resource access credential based on the authenticated developer digital identity [The Key Vault configuration builder will use the Visual Studio sign-in account to get a token; step 4 arrow 2/3]; 
a software program [Web App] being under development in the development tool; 
the software program requesting access to a secured resource [vault] based on the resource access credential [Step 4, arrow 4]; and 
the software program which is under development in the development tool gaining access to the secured resource based on the resource access credential [token] [step 4 arrow 5]; 
whereby the software program under development gains access to the secured resource without requiring storage of any secured resource access credentials in source code or configuration files of the software program [no token are in the source code of configuration files; see summary]

the development tool displaying a set of account identifiers and the development tool acquiring an account selection which selects an account corresponding to one of the displayed account identifiers, wherein the developer digital identity corresponds to the selected account [see image from the troubleshooting section with multiple accounts].

As per claim 10, CawaMS teaches the software program being under development in the development tool comprises the development tool performing at least one of the following software development functions on at least a portion of the software program within an hour [immediately is within an hour] of the software program requesting access to the secured resource based on the resource access credential: text editing, software designing, syntax checking, source code completing, code generating, compiling, executable building, defect detecting, debugging [step 4, arrow 1], provisioning, deploying, diagnostic performing, performance monitoring, performance profiling.  
As per claim 11, CawaMS teaches the software program determining that access to one or more secured resources will not be available based on a digital identity of the software program because the digital identity of the software program cannot be authenticated in an environment which currently contains the software program [Web App needs get secret access to the key vault; see Common issues across environments, last page]. 

As per claim 14, CawaMS teaches the software program requesting access to a secured resource based on the resource access credential comprises sending the resource access credential to a web application program interface [sends token from Web APP to the Azure Key Vault; step 4, arrow 4]. 
As per claim 15, CawaMS teaches the software program requesting access to a secured resource based on the resource access credential comprises sending the resource access credential to a cloud-hosted management service which provides management of one or more of the following: cryptographic keys, digital certificates, or cryptographic hashes [sends token from Web APP to the Azure Key Vault; step 4, arrow 4].  


As per claim 16, it is rejected for the same reasons as claim 8.  Claim 16 states the IDE is the development tool which maps to claim 8.  The secured resource of CawaMS is cloud-hosted.  As indicated above in the response to arguments, the Virtual Studios interaction with the Azure Services delivers the token to the Web App (software program) meets the limitation of storing the resource access credential by the IDE in a storage location.

As per claim 19, CawaMS teaches the software program gains access to the cloud-hosted secured resource without requiring authentication of a digital identity which 
As per claim 20, CawaMS teaches the same executable form of the software program gaining access to the cloud-hosted secured resource when the software program is under development in the IDE as when the software program runs independently of and outside the IDE [the local machine version of the Web App is uploaded to the cloud in step 6]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CawaMS.
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CawaMS in view of USP Application Publication  2017/0374177 to VMware, hereinafter VMware.
As per claim 13 CawaMS teaches communicating between the client App and the authentication service to acquire the token but does not explicitly teach using a lightweight directory access protocol: the development tool transmitting representations of the developer digital identity and developer credential to the identity management directory, the development tool getting the verification from the identity management directory.  On the other hand VMware teaches using a lightweight directory access protocol: the development tool transmitting .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CawaMS in view of USP 9,727,445 to Simernitski et al., hereinafter Simernitski.

As per claim 18, CawaMS teaches the software program requests access to the cloud-hosted secured resource based on the resource access credential during an execution session of the software program (step 4) and a debug mode but not explicitly one or more of the following debugging functions on the software program during the execution session: step forward a specified number of one or more steps, step backward a specified number of one or more steps, step into a routine, step out of a routine, set a breakpoint, run until a breakpoint is hit, continue execution after hitting a breakpoint, create a trace of execution of at least a portion of the software program.  Simernitski teaches one or more of the following debugging functions on the software program during the execution session: step forward a specified number of one or more steps, step backward a specified number of one or more steps, step into a routine, step out of a routine, .  

Allowable Subject Matter
Claims 1-7 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/